DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 15 December 2021, where:
Claims 1, 2, 3, 4, 6, 11, 12, 13, 14, 16, 17, 18, 19, 20 have been amended.
Claims 5 and 15 have been cancelled.
New claims 21 and 22 are presented for examination.
Claims 1-4, 6-14, and 16-22 are pending.
Claims 1-4, 6-14, and 16-22 are rejected.
Drawings
3.	The objection to the drawings is withdrawn in view of the amendment to the specification to include reference character 704 (see Specification ¶ 0070).
Double Patenting
4.	Applicant is advised that should claim 16 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112(b) 
5.	The rejection to claims 1-4, 6-14, and 16-20 under Section 112(b), is withdrawn in view of the amendments to the claims. (see Office action mailed 15 September 2021).
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “lowest cross-prediction degree” in each of claims 1, 11, and 17, is a relative term which renders the claim indefinite. The term “lowest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (see, e.g., Specification ¶¶ 0063 & 0069 (simply reciting “including a lowest cross-model degree for the base inference.”)).
Claims 2-4, 6-10, 11-14, 16, and 18-22 depend directly or indirectly from claims 1, 11, and 17, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claims 1, 11, and 17.
Claim 16 recites the limitation " the first prediction task " in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 U.S.C. § 101
8.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites [a] computer-implemented method for generating a cross-prediction for a primary predictive task of three or more predictive tasks, wherein the three or more predictive tasks comprise the primary predictive task and a plurality of related predictive tasks, the computer-implemented method comprising:
obtaining, for each given predictive task of the three or more predictive tasks, a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model of a plurality of predictive models for the given predictive task that is associated with the per-model inference;
generating, for each given predictive task of the three or more predictive tasks, a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task, wherein the cross-prediction order defines a lowest cross-prediction degree for the primary predictive task; and
generating, based at least in part on each cross-model prediction associated with the three or more predictive tasks, a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction comprises applying a plurality of probabilistic updates to the cross-model prediction for the primary predictive task,
each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks of the three or more predictive tasks whose respective cross-prediction degrees are lower than the cross-prediction degree for the corresponding related predictive task that is associated with the probabilistic update, and
each probabilistic update relates a partial prediction determined based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks that are associated with the probabilistic update to the cross-prediction.
Under Step 1, the instant claim recites a method, which falls under the four categories of Section 101. The claim is directed to a method of generating a cross-prediction for a primary predictive task of three or more predictive tasks.
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
A computer-implemented method . . . comprising:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model . . . ;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task . . . ; and
generating . . . a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction comprises applying a plurality of probabilistic updates to the cross-model prediction for the primary predictive task,
each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks . . . , and
each probabilistic update relates a partial prediction determined based at least in part on cross-model prediction scores . . . .

Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include
“a computer-implemented” method, which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a corresponding predictive model,” which is a mathematical concept or algorithm for generating a likelihood or probability output based upon input data. (see Spurlock ¶ 0067 (“The algorithms [(that is, predictive model)] may be used to identify increased risk of disease prior to onset, possibility of comorbidity, identify prognosis, severity, or even predict treatment response or compliance”)). 
The claim recites activities that include:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model . . . ;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task . . . ; and
generating . . . a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction . . . .
See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a computer-implemented” method, which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a corresponding predictive model,” which is a mathematical concept or algorithm for generating a likelihood or probability output based upon input data. (see Spurlock ¶ 0067 (“The algorithms [(that is, predictive model)] may be used to identify increased risk of disease prior to onset, possibility of comorbidity, identify prognosis, severity, or even predict treatment response or compliance”)).
Obtaining, generating, ordering, and determining predictive outputs using conventional components and functions generic to the technology are well-known, routine, and conventional. In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 2 recites the “computer-implemented method of claim 1, further comprising: determining each per-model inference associated with the given predictive task by processing a predictive input for the given predictive task using the corresponding predictive model for the per-model inference.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 3 recites the “computer-implemented method of claim 1, wherein each predictive task of the three or more predictive tasks is related to a disease prediction task of three or more disease prediction tasks.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 4 recites the “computer-implemented method of claim 1, wherein the cross-model prediction for the given task is generated using a cross-model ensemble model for the given predictive task.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of 
Claim 6 recites the “computer-implemented method of claim 1, further comprising: generating a related cross-prediction for each related predictive task of the plurality of related predictive tasks; and generating a cross-prediction distribution for the three or more predictive tasks based at least in part on the cross-prediction for the primary predictive task and each related cross-prediction for the plurality of related predictive tasks.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 7 recites the “computer-implemented method of claim 6, further comprising: generating a cross-prediction visual representation based on the cross-prediction distribution.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 6, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly 
Claim 8 recites the “computer-implemented method of claim 7, wherein: the cross-prediction visual representation is associated with a representation space; and generating the cross-prediction visual representation comprises projecting the cross-prediction distribution into the representation space.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 7, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 7.
Claim 9 recites the “computer-implemented method of claim 7, wherein: the cross-prediction distribution is associated with a distribution space; and the distribution space has more dimensions than the representation space.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 7, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 7.
Claim 10 recites the “computer-implemented method of claim 7, further comprising: generating one or more representational metrics for the cross-prediction representation; and generating one or more representational conclusions based at least in part on the one or more representational metrics.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 7, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 7.
Claim 11 recites [a]n apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to perform a method for generating a cross-prediction for a primary predictive task of three or more predictive tasks, wherein the three or more predictive tasks comprise the primary predictive task and a plurality of related predictive tasks, the computer-implemented method comprising:
obtaining, for each given predictive task of the three or more predictive tasks, a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model of a plurality of predictive models for the given predictive task that is associated with the per-model inference;
generating, for each given predictive task of the three or more predictive tasks, a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task, wherein the cross-prediction order defines a lowest cross-prediction degree for the primary predictive task; and
generating, based at least in part on each cross-model prediction associated with the three or more predictive tasks, a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction comprises applying a plurality of probabilistic updates to the cross-model prediction for the primary predictive task,
each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks of the three or more predictive tasks whose respective cross-prediction degrees are lower than the cross-prediction degree for the corresponding related predictive task that is associated with the probabilistic update, and
each probabilistic update relates a partial prediction determined based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks that are associated with the probabilistic update to the cross-prediction.
Under Step 1, the instant claim recites an apparatus, which falls under the four categories of Section 101. The claim is directed to an apparatus to perform a method for generating a cross-prediction for a primary predictive task of three or more predictive tasks.
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
An apparatus . . ., and wherein the method comprises:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model . . . ;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task . . . ; and
generating . . . a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction comprises applying a plurality of probabilistic updates to the cross-model prediction for the primary predictive task,
each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks . . . , and
each probabilistic update relates a partial prediction determined based at least in part on cross-model prediction scores . . . .
The claim recites the steps of determining a plurality of predictions including cross-predictions relating to the plurality of predictions. The claim is directed to an abstract idea of forming predictions.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include
“at least one processor” and “at least one non-transitory memory”, which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a corresponding predictive model,” which is a mathematical concept or algorithm for generating a likelihood or probability output based upon input data. (see Spurlock ¶ 0067 (“The algorithms [(that is, predictive model)] may be used to identify increased risk of disease prior to onset, possibility of comorbidity, identify prognosis, severity, or even predict treatment response or compliance”)). 
The claim recites activities that include:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model . . . ;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task . . . ; and
generating . . . a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction . . . .
These generic steps of obtaining, generating, ordering, and determining are executed as instructions with a regular computer, and do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“at least one processor” and “at least one non-transitory memory”, which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a corresponding predictive model,” which is a mathematical concept or algorithm for generating a likelihood or probability output based upon input data. (see Spurlock ¶ 0067 (“The algorithms [(that is, predictive model)] may be used to identify increased risk of disease prior to onset, possibility of comorbidity, identify prognosis, severity, or even predict treatment response or compliance”)).
In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 11 is directed to non-eligible subject matter.
Claim 12 recites the “apparatus of claim 11, the method further comprising: determining each per-model inference associated with the given task by processing a predictive input for the given predictive task using the corresponding predictive model.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 11.
Claim 13 recites the “apparatus of claim 11, wherein each predictive task of the three or more predictive tasks is related to a disease prediction task of three or more disease prediction tasks.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as 
Claim 14 recites the “apparatus of claim 11, wherein the cross-model prediction for the given predictive task is generated using a cross-model ensemble model for the given predictive task.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 11.
Claim 16 recites the “apparatus of claim 11, the method further comprising: generating a related cross-prediction for each related predictive task of the plurality of related predictive tasks; and generating a cross-prediction distribution for the three or more predictive tasks based at least in part on the cross-prediction for the first prediction task and each related cross-prediction the plurality of related predictive tasks.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 11.
Claim 17 recites “[a] non-transitory computer storage medium comprising instructions configured to cause one or more processors to at least perform a method for generating a cross-prediction for a primary predictive task of three or more predictive tasks, wherein the three or more predictive tasks comprise the primary predictive task and a plurality of related predictive tasks, and wherein the method comprise:
obtaining, for each given predictive task of the three or more predictive tasks, a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model of a plurality of predictive models for the given predictive task that is associated with the per-model inference;
generating, for each given predictive task of the three or more predictive tasks, a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task, wherein the cross-prediction order defines a lowest cross-prediction degree for the primary predictive task; and
generating, based at least in part on each cross-model prediction associated with the three or more predictive tasks, a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction comprises applying a plurality of probabilistic updates to the cross-model prediction for the primary predictive task,
each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks of the three or more predictive tasks whose respective cross-prediction degrees are lower than the cross-prediction degree for the corresponding related predictive task that is associated with the probabilistic update, and
each probabilistic update relates a partial prediction determined based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks that are associated with the probabilistic update to the cross-prediction.

Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
An apparatus . . . comprising:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model . . . ;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task . . . ; and
generating . . . a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction comprises applying a plurality of probabilistic updates to the cross-model prediction for the primary predictive task,
each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks . . . , and
each probabilistic update relates a partial prediction determined based at least in part on cross-model prediction scores . . . .
The claim recites the steps of determining a plurality of predictions including cross-predictions relating to the plurality of predictions. The claim is directed to an abstract idea of forming predictions.

“a non-transitory computer storage medium,” and “one or more processors”, which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a corresponding predictive model,” which is a mathematical concept or algorithm for generating a likelihood or probability output based upon input data. (see Spurlock ¶ 0067 (“The algorithms [(that is, predictive model)] may be used to identify increased risk of disease prior to onset, possibility of comorbidity, identify prognosis, severity, or even predict treatment response or compliance”)). 
The claim recites activities that include:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model . . . ;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the given predictive task;
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task . . . ; and
generating . . . a cross-prediction for the primary predictive task, wherein: 
determining the cross-prediction . . . .
These generic steps of obtaining, generating, ordering, and determining are executed as instructions with a regular computer, and do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a non-transitory computer storage medium,” and “one or more processors”, which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a corresponding predictive model,” which is a mathematical concept or algorithm for generating a likelihood or probability output based upon input data. (see Spurlock ¶ 0067 (“The algorithms [(that is, predictive model)] may be used to identify increased risk of disease prior to onset, possibility of comorbidity, identify prognosis, severity, or even predict treatment response or compliance”)).
Obtaining, generating, ordering, and determining predictive outputs using conventional components and functions generic to the technology are well-known, routine, and conventional. In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 17 is directed to non-eligible subject matter.
Claim 18 recites the “non-transitory computer storage medium of claim 17, the method further comprising: determining each per-model inference associated with the given predictive task by processing a predictive input for the given predictive task using the corresponding predictive model for the per-model inference.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction 
Claim 19 recites the “non-transitory computer storage medium of claim 17, wherein each predictive task of the three or more predictive tasks is related to a disease prediction task of three or more disease prediction tasks.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 17, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 17.
Claim 20 recites the “non-transitory computer storage medium of claim 17, wherein the cross-model prediction for the given predictive task is generated using a cross-model ensemble model for the given predictive task.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 17, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, 
Claim 21 recites the “apparatus of claim 11, the method further comprising: generating a related cross-prediction for each related predictive task of the plurality of related predictive tasks; and generating a cross-prediction distribution for the three or more predictive tasks based at least in part on the cross-prediction for the primary predictive task and each related cross-prediction.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 11.
for the plurality of related predictive tasks.
Claim 22 recites the “apparatus of claim 21, the method further comprising: generating a cross-prediction visual representation based on the cross-prediction distribution.” The claim merely recites more details or specifics of the abstract idea by of generating a cross-prediction for a primary predictive task of claim 21, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 21.
Claim Rejections - 35 U.S.C. § 103
10.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. §103 as being unpatentable over US Published Application 20190108912 to Spurlock et al. [hereinafter Spurlock] in view of US Published Application 20170357879 to Odaibo et al. [hereinafter Odaibo].
Regarding claims 1, 11 and 17, respectively, Spurlock teaches [a] computer-implemented method (Spurlock ¶ 0040 teaches systems and methods of the disclosure include a machine learning system 201. The machine learning system 201 is preferably implemented in a tangible, computer system built for implementing methods described herein (that is, a computer-implemented method)), [a]n apparatus comprising at least on processor and at least one non-transitory memory comprising program code (Spurlock ¶ 0018 teaches the machine learning algorithm is implemented in a computing system comprising at least one processor coupled to a tangible, non-transitory memory subsystem (that is, an apparatus)), and [a] non-transitory computer storage medium comprising instructions configured to cause one or more processors (Spurlock ¶ 0018 the machine learning algorithm is implemented in a computing system comprising at least one processor coupled to a tangible, non-transitory memory subsystem (that is, a non-transitory computer storage medium)) for generating a cross-prediction for a primary predictive task of three or more predictive tasks, wherein the three or more predictive tasks comprise the primary  the computer-implemented method comprising:
obtaining, for each given predictive task1 of the three or more predictive tasks (Spurlock ¶ 0043 teaches the trained algorithm can then be used to identify patterns indicative of the various outcomes and then to determine a likelihood of a patient having an outcome, or a combination of outcomes based on the claims data. Furthermore, the algorithm can differentiate between associations related to early-onset forms of a disease (e.g., juvenile forms) and late-onset forms of a disease (e.g., adult forms) (that is, “to identify patterns,” “to a likelihood of . . . an outcome,” or “a combination of outcomes,” are three or more predictive tasks); Spurlock ¶ 0047 teaches [m]ethods employed via the machine learning system may have particular usefulness and sensitivity in detecting hallmarks of the future onset of certain degenerative diseases including, for example, multiple sclerosis, irritable bowel syndrome, Crohn's disease, ulcerative colitis, amyotrophic lateral sclerosis, fibromyalgia, rheumatoid arthritis, or lupus (that is, for each given predictive task)), a plurality of per-model inferences, wherein each per-model inference2 of the plurality of per-model inferences for the given predictive task is determined using a corresponding predictive model of a plurality of predictive models for the given predictive task that is associated with the per-model inference (Spurlock ¶ 0054 teaches that that [i]n bagging, multiple prediction models (generally of the same type) (that is, a plurality of predictive models for the per-model inference) are constructed from subsets of classification data (classes and features) (that is, each “model” of the “multiple prediction models” is a corresponding predictive model of a plurality of predictive models) and then combined into a single classifier (that is, .the given predictive task that is associated with the per-model inference));
generating, for each given predictive task of the three or more predictive tasks, a cross-model prediction3 based at least in part on the plurality of per-model inferences for the given predictive task (Spurlock ¶ 0045 teaches the machine learning system 201 has learned, from the plurality of data sources 207, patterns or associations that are predictive of disease. The system 201 may then be applied to an individual to predicting a health state for the individual when the patient data presents one or more of the discovered associations (that is, generating, for each given predictive task of the plurality of predictive tasks three or more predictive tasks, a cross -model prediction based at least in part on the plurality of per-model inferences for the given predictive task); Spurlock ¶ 0047 teaches the machine learning system may the given predictive task) ); 
* * *
and generating, based at least in part on each cross-model prediction associated with the three or more predictive tasks, a cross-prediction4 for the primary predictive task (Spurlock ¶ 0043 teaches [d]epending on the outcomes provided to the machine learning algorithm, the trained algorithm can then be used to identify patterns indicative of the various outcomes and then to determine a likelihood of a patient having an outcome, or a combination of outcomes based on the claims data (generating . . . a cross-prediction for the particular predictive task)), . . . .
Though Spurlock teaches the feature of machine learning on an ensemble model basis with various machine learning architecture trainings including determining weights (that is, probabilistic updates), Spurlock, however, does not explicitly teach -
* * *
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task, wherein the cross-prediction order defines a lowest cross-prediction degree for the primary predictive task; and
* * *
. . . wherein: 
determining the cross-prediction comprises applying a plurality of probabilistic updates to the cross-model prediction for the primary predictive task,
each probabilistic update of the plurality of probabilistic updates is associated with a corresponding related predictive task of the plurality of related predictive tasks,
each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks of the three or more predictive tasks whose respective cross-prediction degrees are lower than the cross-prediction degree for the corresponding related predictive task that is associated with the probabilistic update, and
each probabilistic update relates a partial prediction determined based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks that are associated with the probabilistic update to the cross-prediction.
But Odaibo teaches -
* * *
ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task, wherein the cross-prediction order defines a lowest cross-prediction degree for the primary predictive task (Odaibo ¶ 0019 teaches an ensemble of hierarchical end-to-end model architectures are designed. Each of the models in the ensemble are then trained on the training data, and each of them are subsequently tested on the test data. The performance of each model on the test dataset is noted, ranked, and stored. A weight is assigned to each model according to its rank, such that the higher a model's performance on the test data, the higher the weight assigned to that model (that is, “ranked” being ordering the three or more predictive tasks to generate a cross-prediction order that defines a cross-prediction degree for each predictive task , wherein the cross-prediction order defines a lowest cross-prediction degree for the primary predictive task)); and
* * *
. . . wherein: 
determining the cross-prediction comprises applying a plurality of probabilistic updates to the cross-model prediction for the primary predictive task (Odaibo, Fig. 11, teaches weighted ensemble class score computation (Examiner annotations in text boxes):

    PNG
    media_image1.png
    797
    920
    media_image1.png
    Greyscale

Odaibo ¶ 0060 teaches 1100 represents the process for computing (that is, updating) the weighted average of the probabilities (that is, the weighted average is applying a plurality of probabilistic updates) that the subject image u belongs to class ta). . . . Similarly, 1110 represents the process for computing the weighted average of the probabilities (that is, probabilistic updates) that the subject image u belongs to class tb (that is, a predictive task), and 1120 represents the process for computing the weighted average of the probabilities that the subject image u belongs to class tz (that is, a predictive task))
each probabilistic update of the plurality of probabilistic updates is associated with a corresponding related predictive task of the plurality of related predictive tasks (Odaibo ¶ 0059 teaches [m]odel weights are each probabilistic update of the plurality of probabilistic updates is associated with a corresponding related predictive task of the plurality of related predictive tasks)), 
each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks of the three or more predictive tasks whose respective cross-prediction degrees are lower than the cross-prediction degree for the corresponding related predictive task that is associated with the probabilistic update (Odaibo ¶ 0058 teaches the models in the ensemble can be chosen or designed based on any number of criteria including but not limited to level of performance on a test dataset (that is, each probabilistic update of the plurality of probabilistic updates is associated with one or more lower-degree predictive tasks of the three or more predictive tasks), heuristic criteria such as depth and complexity of model architecture, known good performance on other types of datasets and problem domains—where “good” can be defined as desired (that is, whose respective cross-prediction degrees are lower than the cross-prediction degree for the corresponding related predictive task that is associated with the probabilistic update)), and
each probabilistic update relates a partial prediction determined based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks that are associated with the probabilistic update to the cross-prediction (Odaibo ¶ 0059 teaches [t]he weight assignment scheme can include a performance threshold below which a weight of zero is assigned. i.e. models with low enough performance can be excluded from the voting (that is, [t]he weight assignment scheme can include a performance threshold below which a weight of zero is assigned. i.e. models with low enough performance (that is, lower-degree predictive tasks) can be excluded from the voting (that is, a partial prediction based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks to the cross-prediction)).
Spurlock and Odaibo are from the same or similar field of endeavor. Spurlock teaches machine learning on an ensemble model basis. Odaibo teaches probabilistic updates to ensemble models via weight assignments corresponding to individual model performance. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’ invention to modify Spurlock pertaining to categorizing inputs with an ensemble model with the model weight determinations for an ensemble model of Odaibo.
The motivation for doing so is because within the end-to-end approaches, ensemble strategies have shown advantages over non-ensemble and physician subjective approaches, and in doing so, reap the potential benefits offered to patients of early disease detection and diagnosis. (Odaibo ¶ 0003).
Examiner notes that the term "processor" or "at least one processor" recited in Applicant's claims is interpreted to be a well-known hardware structure.

Regarding claims 2, 12, and 18, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1, 11, and 17, respectively, as described above in detail.
Spurlock teaches determining each per-model inference associated with the given predictive task by processing a predictive input for the given predictive task using the corresponding predictive model for the per-model inference (Spurlock ¶ 0007 teaches [c]linical data from across a population is provided as input to a machine learning system (that is, a predictive input). That clinical data may include such data types as medical records, claims data, and test results, among others. The machine learning system processes the clinical data and discovers latent patterns that are predictive of disease (that is, determining each per-model inference associated with the given predictive task by processing a predictive input for the given predictive task using the corresponding predictive model for the per-model inference)).
Regarding claims 3, 13, and 19, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1, 11, and 17, respectively, as described in detail above. 
Spurlock teaches wherein each predictive task of the three or more predictive tasks is related to a disease prediction task of three or more disease prediction tasks (Spurlock ¶ 0047 teaches [m]ethods employed via the machine learning system may have particular usefulness and sensitivity in detecting hallmarks of the future onset of certain degenerative diseases including, for example, multiple sclerosis, irritable bowel syndrome, Crohn's disease, ulcerative colitis, amyotrophic lateral sclerosis, fibromyalgia, rheumatoid arthritis, or lupus (that is, wherein each predictive task of the three or more predictive tasks is related to a disease prediction task of three or more disease prediction tasks)).
Regarding claims 4, 14, and 20, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1, 11, and 17, respectively, as described in detail above. 
Spurlock teaches -
wherein the cross-model prediction for the given task is generated using a cross-model ensemble model5 for the given predictive task (Spurlock ¶ 0054 teaches [m]achine learning algorithms generally are of one of the following types: (1) bagging (decrease variance), (2) boosting (decrease bias), or (3) stacking (improving predictive force). . . . In stacking models, multiple prediction models (generally of different types) are combined to form the final classifier. These methods are called generated using a cross-model ensemble model for the given predictive task)).
Regarding claims 6 and 16, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1 and 11, respectively, as described in detail above. 
Spurlock teaches -
generating a related cross-prediction for each related predictive task the plurality of related predictive tasks (Spurlock ¶ 0047 teaches [m]ethods employed via the machine learning system may have particular usefulness and sensitivity in detecting hallmarks of the future onset of certain degenerative diseases including, for example, multiple sclerosis, irritable bowel syndrome, Crohn's disease, ulcerative colitis, amyotrophic lateral sclerosis, fibromyalgia, rheumatoid arthritis, or lupus; Spurlock ¶ 0044 teaches [w]here the algorithm is trained on treatment outcomes, it can then be used to predict a patient's responsiveness to various disease specific therapies (that is, generating a related cross-prediction for each related predictive task the plurality of related predictive tasks)); and
generating a cross-prediction distribution for the three or more predictive tasks based at least in part on the cross-prediction for the primary predictive task and each related cross-prediction for the plurality of related predictive tasks (Spurlock ¶ 0065 teaches [r]egression analysis is a statistical process for estimating the relationships among variables such as features and outcomes. . . . . Regression analysis can be used to estimate the conditional expectation of the dependent variable given the independent variables. The variation of the dependent variable may be characterized around a regression function and described by a probability distribution generating a cross-prediction distribution for the three or more predictive tasks based at least in part on the cross-prediction for the primary predictive task and each related cross-prediction for the plurality of related predictive tasks)).
Regarding claim 7, the combination of Spurlock and Odaibo teaches all of the limitations of claim 6, as described above in detail. 
Spurlock teaches -
generating a cross-prediction visual representation based on the cross-prediction distribution (Spurlock ¶ 0048 teaches a report 501 with a prediction (that is, a visual representation). A report 501 may take any suitable format. For example, in certain embodiments, the report is an electronic document that is both human-readable and machine-readable, such as a PDF with text-searchable fields or an XML document shared within a system that applies style sheets for display (that is, generating a cross-prediction visual representation based on the cross-prediction distribution)).
Regarding claim 8, the combination of Spurlock and Odaibo teaches all of the limitations of claim 7, as described in detail above. 
Spurlock teaches -
the cross-prediction visual representation is associated with a representation space; and generating the cross-prediction visual representation comprises projecting the cross-prediction distribution into the representation space (Spurlock ¶ 0056 teaches SVMs can be used for classification and regression. When used for classification of new data into one of two categories, such as having a disease or not having a disease, a SVM creates a hyperplane in multidimensional space the cross-prediction visual representation is associated with a representation space; and generating the cross-prediction visual representation comprises projecting the cross-prediction distribution into the representation space)).
Regarding claim 9, the combination of Spurlock and Odaibo teaches all of the limitations of claim 7, as described in detail above.
Spurlock teaches wherein:
the cross-prediction distribution is associated with a distribution space; and the distribution space has more dimensions than the representation space (Spurlock ¶ 0061 teaches [t]he vector space associated with those vectors may be referred to as the feature space (that is, the representation space). In order to reduce the dimensionality of the feature space, dimensionality reduction may be employed; see also Spurlock ¶ 0064, which teaches Bayesian networks . . . [in which each] node is associated with a probability function that takes, as input, a particular set of values for the node's parent variables, and gives (as output) the probability (or probability distribution (that is, cross-prediction distribution is associated with a distribution space), if applicable) of the variable represented by the node (that is, the cross-prediction distribution is associated with a distribution space; and the distribution space has more dimensions than the representation space)).
Regarding claim 10, the combination of Spurlock and Odaibo teaches all of the limitations of claim 7, as described in detail above.
Spurlock teaches -
generating one or more representational metrics for the cross-prediction representation (Spurlock ¶ 0065 teaches [r]egression analysis is a statistical process for estimating the relationships among variables such as features and outcomes. It includes techniques for modeling and analyzing relationships between a multiple variables. . . . Parameters of the regression model (that is, generating one or more representational metrics for the cross-prediction representation) may be estimated using, for example, least squares methods, Bayesian methods, percentage regression, least absolute deviations, nonparametric regression, or distance metric learning
[Examiner note: the specification recites that “one or more the representational metrics” are each determined based on a difference between at least two values identified by the cross-prediction visual representation, for example a difference between geometric coordinates for two or more prediction input entities represented by the cross-prediction visual representation.” (Specification ¶ 0076). Such a difference is provided by at least the “distance metric learning” through the regression analysis feature of Spurlock]); and
generating one or more representational conclusions based at least in part on the one or more representational metrics (Spurlock ¶ 0018 teaches [t]he outcome identified by the machine learning algorithm may be diagnosis, comorbidity, severity, prognosis, treatment selection, treatment compliance, reoccurrence, mortality, effectiveness of treatment or quality of life (that is, generating one or more representational conclusions based at least in part on the one or more representational metrics)).
Regarding claim 21, the combination of Spurlock and Odaibo teaches all of the limitations of claim 11, as described in detail above.
Spurlock teaches -
generating a related cross-prediction for each related predictive task of the plurality of related predictive tasks (Spurlock ¶ 0047 teaches [m]ethods employed via the machine learning system may have particular usefulness and sensitivity in detecting hallmarks of the future onset of certain degenerative diseases including, for example, multiple sclerosis, irritable bowel syndrome, Crohn's disease, ulcerative colitis, amyotrophic lateral sclerosis, fibromyalgia, rheumatoid arthritis, or lupus; Spurlock ¶ 0044 teaches [w]here the algorithm is trained on treatment outcomes, it can then be used to predict a patient's responsiveness to various disease specific therapies (that is, generating a related cross-prediction of the plurality of related predictive tasks)); and
generating a cross-prediction distribution for the three or more predictive tasks based at least in part on the cross-prediction for the primary predictive task and each related cross-prediction for the plurality of related predictive tasks (Spurlock ¶ 0065 teaches [r]egression analysis is a statistical process for estimating the relationships among variables such as features and outcomes. . . . . Regression analysis can be used to estimate the conditional expectation of the dependent variable given the independent variables. The variation of the dependent variable may be characterized around a regression function and described by a probability distribution (that is, generating a cross-prediction distribution for the three or more predictive tasks based at least in part on the cross-prediction for the primary predictive task and each related cross-prediction the plurality of related predictive tasks)).
Regarding claim 22, the combination of Spurlock and Odaibo teaches all of the limitations of claim 21, as described in detail above.
Spurlock teaches -
generating a cross-prediction visual representation based on the cross-prediction distribution (Spurlock ¶ 0048 teaches a report 501 with a prediction (that is, a visual representation). A report 501 may take any suitable format. For example, in certain embodiments, the report is an electronic document that is both human-readable and machine-readable, such as a PDF with text-searchable fields or an XML document shared within a system that applies style sheets for display (that is, generating a cross-prediction visual representation based on the cross-prediction distribution)).
Response to the Arguments
14.	Applicants arguments have been fully considered. To the extent Applicant’s amendment does not render their arguments as moot, Examiner responds below, accordingly.
15.	With regard to the rejections under Section 101, the addition of the “ordering” does not overcome the rejection for the reasons set out above in detail.
16.	Under the rejection under Section 103, Applicant argues that “nothing in the Odaibo reference discloses a cross-prediction order assigning a cross-prediction degree to each of three or more predictive tasks.” (Response at pp. 14-15).
.
Conclusion
17.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
18.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20180330824 to Athey et al.) a machine learning engine may generate a statistical model based on training data from training patients to predict pharmacological phenotypes, including drug response and dosing, drug adverse events, disease and comorbid disease risk, drug - gene, drug - drug, and polypharmacy interactions. Then the model may be applied to data for new patients to predict their pharmacological phenotypes, and enable decision making in clinical and research contexts, including drug selection and dosage, changes in drug regimens, polypharmacy optimization, monitoring, etc., to benefit from additional predictive power, resulting in adverse event and substance abuse avoidance, improved drug response, better patient outcomes, lower treatment costs, public health benefits, and increases in the effectiveness of research in pharmacology and other biomedical fields.
(US Published Application 20040260664 to Thiesson et al.) teaches utilizes a cross-prediction scheme to predict values of discrete and continuous time observation data. By allowing cross-predictions in an ARMA based model, values of continuous and discrete observations in a time series are accurately predicted. The present invention accomplishes this by extending an ARMA model such that a first time series "tube" is utilized to facilitate or "cross-predict" values in a second time series tube to form an "ARMAxp" model. In general, in the ARMAxp 
19.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: The specification defines that “[t]he term ‘predictive task’ refers to determining a likelihood of occurrence of one or more conditions, such as one or more real-world entities and/or one or more real-world properties, with respect to particular prediction inputs. Examples of predictive tasks include cancer prediction for patients and based on patient data, Alzheimer's disease prediction for patients and based on patient data, Crohn's disease prediction for patients and based on patient data, prediction of cancer-plus-Alzheimer's-disease for patients and based on patient data, prediction of cancer-minus-Alzheimer's-disease for patients and based on patient data, etc.” (Specification ¶ 0052 (“C. Definitions of Certain Terms”))
        2 Examiner note: The specification defines that “[t]he term ‘per-model inference’ for a predictive task refers to data generated by applying a predictive model to a predictive input for the predictive task, where the data indicates a value for the likelihood of occurrence characterizing the predictive task. For example, a particular per-model inference may be generated by applying a neural network predictive model to a predictive input for a cancer prediction predictive task.” (PGPUB ¶ 0053 (“C. Definitions of Certain Terms”)).
        3 Examiner note: The specification defines that “[t]he term ‘cross-model prediction’ for a predictive task refers to data generated by combining one or more per-model inferences associated with a predictive task, where the data indicate a value for the likelihood of occurrence characterizing the predictive task. For example, a particular cross-model prediction for a cancer prediction predictive task may be generated by combining the following per-model inferences: a per-model inference for the cancer prediction predictive task generated based on a neural network predictive model, a per-model inference for the cancer prediction predictive task generated based on a Bayesian network predictive model, and a per-model inference for the cancer prediction predictive task generated based on a decision tree predictive model.” (PGPUB ¶ 0054 (“C. Definitions of Certain Terms”)).
        4 Examiner note: The specification defines that “The term “cross prediction” for a particular predictive task refers to data generated by combining two or more predictions (e.g., including one or more cross-model predictions), where the two or more predictions include a prediction for the particular predictive task and one or more related predictions each associated with a predictive task other than the particular predictive task. For example, a cross-prediction for a cancer predictive task may indicate a prediction about a likelihood of occurrence of cancer in a patient given a likelihood of occurrence of Alzheimer's disease. As another example, a cross-prediction for a cancer-plus-Crohn's-disease predictive task may indicate a prediction about a likelihood of occurrence of cancer in a patient given a likelihood of occurrence of Alzheimer's disease in the patient. As a further example, a cross-prediction for a cancer predictive task may indicate a prediction about a likelihood of occurrence of cancer in a patient given a per-model inference associated with occurrence of cancer in the patient based on a predictive model and a cross-model prediction associated with occurrence of Alzheimer's disease in the patient.” (PGPUB ¶ 0056 (“C. Definitions of Certain Terms”)).
        5 Examiner note: The specification defines that “[t]he term ‘cross-model ensemble model’ refers to data describing operations and/or parameters utilized to combine one or more per-model inferences to generate a cross-model prediction. For example, in accordance with a particular cross-model ensemble model, each per-model inference of one or more per-model inferences is transformed in accordance with a cross-model ensemble parameter to generate a transformed per-model inference and the transformed per-model inferences are then combined to generate a cross-model prediction.” (PGPUB ¶ 0054 (“C. Definitions of Certain Terms”)).